                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           CASE NO. 3:20-CV-391-RJC-DCK

 JOSHUA GALLE,                                      )
                                                    )
                         Plaintiff,                 )
                                                    )
    v.                                              )      ORDER
                                                    )
 THE CHARLOTTE-MECKLENBURG                          )
 HOSPITAL AUTHORITY d/b/a                           )
 ATRIUM HEALTH, and                                 )
 KORN FERRY HAY GROUP, INC.,                        )
                                                    )
                         Defendants.                )
                                                    )


         THIS MATTER IS BEFORE THE COURT on “Defendants’ Joint Motion For Stay”

(Document No. 70) filed June 18, 2021. This motion has been referred to the undersigned

Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate review is appropriate. Having

carefully considered the motion and the record, the undersigned will grant the motion with

modification.

         By the instant motion, Defendants request a stay of all deadlines until after the Court has

ruled on the pending motions to dismiss. (Document No. 70) (citing Document Nos. 29 and 44).

Defendants seek to avoid “potentially incurring significant, unnecessary expenses associated with

preparing for summary judgment and trial on claims that the Court may dismiss pursuant to

Defendants’ Rule 12 motions.” (Document No. 71, p. 5). Plaintiff opposes the request for a stay.

(Document No. 74).

         The undersigned agrees with Defendants’ position. It appears that it would promote

judicial economy and efficient case management to have a ruling on the pending motions prior to
the parties preparing summary judgment motions and/or for trial. However, instead of allowing a

stay the undersigned finds that extending the current deadlines should provide the relief requested

while providing more certainty about the case deadlines.

       IT IS, THEREFORE, ORDERED that “Defendants’ Joint Motion For Stay” (Document

No. 70) is GRANTED with modification.

       IT IS FURTHER ORDERED that the case deadlines are revised as follows:

       Mediation Report                                August 20, 2021

       Dispositive Motions                             September 17, 2021

       S.J. Oral Arguments                             On or about October 25, 2021

       Trial                                           January 3, 2022.

       SO ORDERED.


                                     Signed: July 8, 2021




                                                  2
